Citation Nr: 0731260	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  02-10 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to L-2-L-3, L3-L4 and L4-L5 mild 
anterior spondylosis and to include service-connected coccyx 
injury.

2.  Entitlement to service connection for L2-L3, L3-L4 and 
L4-L5 mild anterior spondylosis as secondary to service-
connected coccyx injury.

3.  Entitlement to service connection for a bilateral ankle 
condition.

4.  Entitlement to service connection for depression, claimed 
as secondary to L2-L3, L3-L4 and L4-L5 mild anterior 
spondylosis.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) with the U.S. Army Reserves from February 18, 1986 
to May 29, 1986 and additional periods of reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004  and March 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

In August 2007, the veteran testified at a video hearing 
before the undersigned veterans' law judge. 

By a letter dated in April 2006, for good cause shown, the 
Board granted the veteran's motion to advance this case on 
the docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 
20.900(c).

The issues of entitlement to service connection for a 
bilateral ankle condition and entitlement to service 
connection for depression are addressed in the REMAND portion 
of this decision and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.

FINDINGS OF FACT

1.  The veteran had ACDUTRA from February 18, 1986 to May 29, 
1986.

2.  Hypertension did not manifest during ACDUTRA or as a 
result of a service-connected disability.

3.  Lumbar spondylosis did not manifest during ACDUTRA or as 
a result of a service-connected disability. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service and is not 
proximately due to a service-connected disability.  38 
U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.303, 3.306 (2007).

2.  Lumbar spondylosis was not incurred in service and is not 
proximately due to a service-connected disability.  38 
U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.303, 3.306 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In September 2003, the RO provided the veteran with notice 
regarding the issue of service connection for a bilateral 
ankle condition.  This letter informed the veteran of the 
requirements of a service connection claim, explained VA's 
duty to assist with the development of the claim and informed 
the veteran what evidence VA would be responsible for 
obtaining and what evidence VA would assist her in obtaining.  
In an August 2004 letter, the RO provided the veteran with 
VCAA notice regarding the claims of service connection for 
hypertension, service connection for depression and service 
connection for L2-3, L3-4 and L4-5 mild anterior spondylosis.  
This letter also advised the veteran of the requirements of a 
service connection claim, explained VA's duty to assist the 
veteran with the development of her claims and stated what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter advised the veteran to submit any relevant evidence in 
her possession.  These notices complied with the timing 
requirements set forth in Pelegrini, as they were provided 
prior to the rating decision on appeal.    

In December 2006, the veteran was provided with notice 
regarding how effective dates and disability ratings are 
determined.

The Board finds that the duty to notify has been satisfied.  
As noted above, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of her claims for service 
connection for hypertension and service connection for  L2-
L3, L3-L4 and L4-L5 mild anterior spondylosis.  The evidence 
that has been obtained and associated with the claims file 
includes service medical records and post-service private and 
VA medical records.  The veteran has been afforded VA 
examinations, from which opinions have been obtained.   The 
veteran has also been afforded an opportunity to present 
testimony to the Board in a video hearing.  The veteran has 
not identified any outstanding evidence that is pertinent to 
the claims of entitlement to service connection for 
hypertension and service connection for L2-L3, L3-L4 and L4-
L5 mild anterior spondylosis.  Accordingly, the Board finds 
that the duty to assist has been satisfied.

II.  Analysis of Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled from a disease or 
injury incurred in or aggravated by the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2007).  Presumptive periods do not apply to ACDUTRA 
of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Service connection for hypertension.

The veteran claims service connection for hypertension 
secondary to lumbar spondylosis and a service-connected 
coccyx injury.     

The veteran had active duty for training from February 18, 
1986 to May 29, 1986.    Service medical records reflect that 
the veteran's blood pressure was noted as normal during the 
November 1985 enlistment examination, and there was no 
diagnosis of hypertension during active duty service.  

A report of a May 1990 reserves physical noted normal blood 
pressure.  

Post-service medical records dated from 2002 to the present 
reflect diagnoses of and treatment for hypertension.  

The veteran had a VA examination in April 2007.  The veteran 
reported that hypertension was diagnosed in 1996.  The VA 
examiner reviewed the claims file and service medical 
records.  The examiner noted that there were no documented 
elevated blood pressures during service.  The examiner opined 
that hypertension is not related to a coccyx injury.   The 
examiner reasoned that hypertension was diagnosed some ten 
years after service.  The examiner further stated that there 
is no evidence in the medical literature to support a 
relationship between chronic hypertension and coccyx injury.  

In numerous statements, as well as the Board hearing, the 
veteran has indicated that hypertension developed secondary 
to lumbar spondylosis.  Because service connection has not 
been granted for lumbar spondylosis, hypertension as 
secondary to lumbar spondylosis may not be granted.  38 
C.F.R. § 3.310 (2007).

As noted above, a claim for service connection requires 
evidence of a current disability and medical evidence of a 
nexus, or link, to service or to a service-connected 
disability.  In this case, no medical professional has linked 
the veteran's hypertension to service or to a service-
connected disability.  In statements and testimony in support 
of this claim, the veteran asserts that hypertension is 
related to back injuries.  However, where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for service connection 
for hypertension.  There is no evidence of a diagnosis or 
treatment of hypertension during service.  Evidence of 
treatment for hypertension is first shown several years after 
service.  There is no medical evidence that associates, or 
even tends to suggest that hypertension is a result of a 
proximately due to a service-connected disability.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, as there is a preponderance of the evidence 
against the claim, service connection for hypertension must 
be denied.
  
B.  Service connection for lumbar spondylosis

The veteran claims service connection for L2-L3, L3-L4 and 
L4-L5 mild anterior spondylosis.  She asserts that lumbar 
spondylosis was proximately caused by a service-connected 
coccyx injury.    

The veteran had active duty for training from February 18, 
1986 to May 29, 1986.   Service medical show that the veteran 
was treated in March 1986 for a sore tail bone.  It was noted 
that she sustained trauma to the tailbone while on an 
obstacle course.  The veteran did not have any complaints or 
treatment related to the lumbar spine during her period of 
active duty service.   

Following release from active duty, a diagnosis of a lumbar 
spine disability is first demonstrated in 1992.  Reserve 
medical records dated in August 1992 indicate that the 
veteran complained of low back tenderness.  Assessment was 
mild tenderness at L3-L4, mild tenderness of the sacroiliac 
joint and mild muscle spasm.

The complaints of low back tenderness noted in the reserve 
medical records 

Private treatment records from MacGregor Medical Association, 
dated from 1994 to 2001, reflect treatment for lumbar sprain 
complex and lumbar myofascitis.

VA and private medical records dated from 2002 to the present 
demonstrate a current diagnosis of and treatment for mild 
anterior spondylosis at L2-3, L3-4 and L4-5 as well as 
findings of chronic low back pain.

The veteran underwent a VA examination in February 2002.  The 
examiner reviewed the claims file, including service medical 
records, and interviewed the veteran.  The veteran reported 
that she injured her back in 1986 when she fell off of monkey 
bars and landed on her buttocks.  She reported that she 
continued to experience difficulty with her back and buttocks 
afterwards.  The veteran reported that she had an on-the-job 
injury in 1993 while working as a security guard.  

The examiner noted that the veteran had a significant 
evaluation at that time, including an MRI of the lumbar spine 
in 1994.  She also sought treatment from a chiropractor.  The 
examiner noted that there were no records in evidence 
pertaining to the reported on the job injury in 1994. 

The examiner noted that x-rays of the lumbar spine showed no 
significant evidence of low back pathology.  The examiner 
diagnosed a history of coccydynia and a work-related injury 
and low back pain with current complaints of lumbar strain.  
The examiner opined that a chronic relationship between the 
veteran's in-service coccyx injury and current lumbosacral 
and sacroiliac pathology could not be established, 
particularly in light of the subsequent on the job injury and 
treatment thereof.  

There are two statements in evidence from private physicians. 
In a statement dated in May 2002, Dr. M.M., M.D. indicated 
that he treated for chronic low back pain.  Dr. M.M. noted 
that the veteran reported sustaining an injury during service 
in 1986 when she fell while doing an obstacle course.  Dr. 
M.M. stated that, 16 years after the initial injury, it would 
be very difficult to say that the veteran's present symptoms 
are related to the initial injury in the Army.

In a December 2003 letter, a private physician,  Dr. A.N., 
M.D., stated that she has treated the veteran since June 2002 
for joint pain of the ankle, back and knees.  Dr. A.N. 
indicated that the veteran reported that her ankle, back and 
knee pain stems from the injury in 1986.  Dr. A.N. did not 
state an opinion regarding whether the veteran's lumbar spine 
disability is related to service.  The Court has held that a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Although Dr. A.N.'s records reflect current 
treatment for back pain and a reported history of injury in 
service,  Dr. A.N. has not specifically linked lumbar 
spondylosis to service or to a service-connected disability.   
 
The Board has also considered the written lay statements 
submitted by the veteran and her family members.  The Board 
acknowledges that the veteran is competent to give evidence 
about what she experienced; for example, she is competent to 
discuss her current back pain and other symptoms.  See  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, these 
statements do not constitute competent evidence of matters 
requiring medical knowledge because they lack the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has submitted internet-based medical articles in 
support of her claim.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the treatise 
evidence which has been submitted by the veteran is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case.  
Therefore, this treatise evidence does not serve to provide a 
nexus between the veteran's lumbar spine disability and her 
service-connected coccyx injury.  
  
As noted above, a grant of service connection requires 
medical evidence of (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson, supra.   In this case, the third Hickson 
requirement, that of a medical nexus to service, is not 
satisfied.  While there is ample evidence demonstrating a 
current diagnosis of lumbar spondylosis, there is no medical 
evidence linking lumbar spondylosis to service or to a 
service-connected disability.   

Based on the foregoing, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
service connection for lumbar spondylosis as secondary to a 
service-connected coccyx injury.  There is no evidence of 
treatment for a lumbar spine injury during ACDUTRA.  A VA 
examiner found no relationship between the veteran's service-
connected coccyx injury and lumbar spondylosis.  The Board 
therefore concludes that lumbar spondylosis was not incurred 
in or aggravated by service and is not proximately due to or 
the result of a service-connected disability.  As the 
evidence is not in relative equipoise, the veteran may not be 
afforded the benefit of the doubt.  


ORDER

Service connection for hypertension is denied.

Service connection for lumbar spondylosis is denied.

REMAND

Additional development is required with respect to the claims 
of service connection for depression and service connection 
for bilateral ankle disabilities.

In January 2004, the veteran had a VA examination of the 
ankles.  The examiner was requested to review service medical 
records and to render an opinion regarding whether a current 
ankle disability is related to ankle pain reported during 
service.  The examiner diagnosed Achilles tendonitis and 
concluded that this condition is not related to service.  The 
VA examiner's report did not indicate that the service 
medical records were reviewed, and the examiner did not 
address the complaints of ankle pain and foot pain noted 
during the veteran's active duty in 1986.  On remand, the VA 
examiner should be requested to provide an addendum to the 
January 2004 examination.  The VA examiner should review 
claims file, including the service medical records, and 
provide an opinion regarding whether the veteran's current 
Achilles tendonitis is related to complaints of ankle pain 
noted in service. 
 
Further development is necessary with regard to the claim of 
entitlement to service connection for depression.  In a 
November 2005 statement, a VA physician opined that the 
veteran's depressive symptoms began after her back pain and 
have worsened due to the pain.  The VA physician did not 
specify whether the veteran's depression is related to a 
service-connected coccyx injury or to lumbar spondylosis.  

The Court has held that a VA examination is required where 
the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury or disease occurred in 
service or a disease manifested during an applicable 
presumptive period and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
38 U.S.C.A. § 5103; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).   In this case, such an examination is necessary.    
   
Accordingly, the case is REMANDED for the following action:

1.  The RO should request an addendum from 
the VA doctor who provided the January 
2004 medical opinion regarding the 
veteran's ankle disability.  The examiner 
is asked to state whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the veteran's current 
Achilles tendonitis is related to ankle 
pain noted during service.  The examiner 
should provide a rationale, with 
references to the record, for any opinion 
provided.

2.  The veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should review the claims file and should 
indicate in the examination report that 
such a review was conducted.  The examiner 
should determine whether the veteran 
currently suffers from depression.  The 
examiner should opine whether such 
diagnosis is at least as likely as not (50 
percent or greater likelihood) related to 
the veteran's service-connected coccyx 
injury.  The examiner should describe all 
findings in detail and provide a complete 
rationale, with references to the record, 
for all opinions offered.

3.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


